Citation Nr: 1022009	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-36 830	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971 and 
from May 1975 to May 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas, that determined that 
no new and material evidence had been received and, thus, 
denied the Veteran's application to reopen a claim for 
entitlement to service connection for a heart disability.  
The Veteran appealed the rating decision, and the Board, in 
an October 2008 decision, denied his claim to reopen.  

However, the Veteran subsequently appealed the Board's 
October 2008 denial of this issue to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2010, 
the Court vacated and dismissed the appeal following 
notification of the Veteran's death.

It is important to note that the Board's October 2008 
decision also remanded the issue of entitlement to service 
connection for cellulitis.   In addition, the Board issued a 
separate decision in October 2008, under a different docket 
number, and remanded the claim for entitlement to 
reimbursement or payment for ambulance expenses incurred on 
April 11, 2006.  However, these remand issues have not yet 
been readjudicated by the agency of original jurisdiction and 
are, therefore, not before the Board at this time.  
According, the Board does not have jurisdiction over these 
issues, and the matters are hereby referred to the AOJ for 
appropriate dismissal action in light of the Veteran's death.  

FINDING OF FACT

In November 2009, the Board received notification that the 
Veteran died in October 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  A request must be filed not later than 
one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


